Bronson, J.,
(concurring). I write separately because I concurred in Ensign v Crater, 41 Mich App 477; 200 NW2d 341 (1972), appeal dismissed with prejudice by stipulation, 389 Mich 791 (1973). Although the situation in Ensign, supra, is factually distinguishable1 from that in Roberts v Posey, 386 Mich 656; 194 NW2d 310 (1972), a closer reading of the policy expressed by the Supreme Court in Roberts leads me to conclude that a different result would be required if Ensign were presently before us for decision.
Accordingly, based on the strong policies expressed in Roberts, I concur with my colleagues in the present decision and alter my position in Ensign to the extent it is inconsistent with the policies in Roberts.

 Roberts, supra, involved a permittee-driver who had exceeded the scope of the consent. Ensign involved a driver never given consent but operating with the permission of the first permittee who was in possession of the vehicle with the consent of the owner.